EXHIBIT CERTIFICATE OF INCORPORATION OF COMMUNICATIONS DESIGN ACQUISITION CORPORATION * ARTICLE I The name of the corporation (the “Corporation”) is:COMMUNICATIONS DESIGN ACQUISITION CORPORATION. ARTICLE II The address of the registered office of the Corporation in the State of Delaware is 2711 Centerville Road, Ste. 400, City of Wilmington, County of New Castle, Delaware 19808.The name of the registered agent of the Corporation at such address is Corporation Service Company. ARTICLE III The nature of the business or purposes to be conducted or promoted by the Corporation is to engage in any lawful act or activity for which corporations may be organized under the General Corporation Law of the State of Delaware. ARTICLE IV The total number of shares of stock which the Corporation shall have authority to issue is 1,000 shares of Common Stock, each of which shall have a par value of one cent ($0.01) per share. ARTICLE V The name and mailing address of the Incorporator is as follows: Ms. Amy B. Schramm Willkie Farr & Gallagher 787
